Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Claim Status
Claims 1-8 remain canceled. Claims 9-33 are pending and under examination. 

Action Summary
Claims 9-23 ejected under 35 U.S.C. 103 as being unpatentable over NCT01083602 in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 and San-Miguel, Myeloma Therapy, Excluding Transplantation Poster III, November 2009 are maintained.   
Claims 9-21, 23-27, and 29-33 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-24 of U.S. Patent No.16/558,598 in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 and Standsfield et al. Future Oncol. 2015, Vol. 11, No. 3, Review, published online 12 Feb 2015, and Slingerland et al., Cancer Chemother Pharmacol (2014) 74:1089–1098 (cited in the IDS filed on 06/07/2019) are maintained. 

Response to Arguments
Applicant's arguments are the same arguments in the Appeal Brief or Reply Brief previously filed on 05/27/2021. As such, the same response in the Examiner’s Answer to Appeal Brief previously submitted on 09/08/2021 remain. 


		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 9-33 remain rejected under 35 U.S.C. 103 as being un-patentable over Andreu-Vieyra et al., Ther Adv Hematol. 2014 Dec; 5(6): 197–210 cited in the IDS filed 04/03/2020 on in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 (cited previously), Standsfield et al. Future Oncol. 2015, Vol. 11, No. 3, Review, published online 12 Feb 2015, and Slingerland et al., Cancer Chemother Pharmacol (2014) 74:1089–1098 (cited in the IDS filed on 06/07/2019). Slingerland is cited in the parent case # 15/551,768. 
Andreu-Vieyra et al. teaches a method for treating refectory and relapsed multiple myeloma comprising administering panobinostat as a combination therapy, see Abstract, Moreover, Andreu-Vieyra et al. teaches panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, 9-12,and 17-20 of a 21-day cycle. The maximum tolerated dose (MTD) of panobinostat was 20 mg in this combination. Out of 30 evaluable patients, 17 showed responses, including 1 stringent CR (complete response) , 1 CR (complete response), 7 VGPRs (very good partial response) and 8 PRs (partial response). A subsequent phase II study evaluated panobinostat administered at the previously determined MTD (20 mg) on a thrice weekly schedule but on only weeks 1 and 3 of a 21-day cycle, and lenalidomide administered at the same dose and schedule used in the phase Ib trial. Dexamethasone was administered at 40 mg once a week and a reduced dose of dexamethasone (20 mg) was administered to older patients (≥75 years old). At the time of the Andreu-Vieyra et al. teaches ssynergistic effects have also been observed in triple combinations of newer anti-MM drugs. In vitro treatment with panobinostat, dexamethasone and bortezomib or lenalidomide showed more cytotoxic activity than each anti-MM agent used alone or in dual combinations, see page 202, right col. last para. second para. Moreover, Andreu-Vieyra et al. teaches PANORAMA 2 (PANobinostat ORAl in Multiple MyelomA), a phase II, single arm, two-stage trial, evaluated the triple combination of panobinostat, bortezomib and dexamethasone for bortezomib-refractory MM patients. In the stage 1 of the trial, panobinostat was administered at 20 mg three times a week, on weeks 1 and 2 of a 21-day cycle for a total of 8 cycles. Bortezomib was given IV at 1.3 mg/m2 on days 1, 4, 8 and 11, and oral dexamethasone was given at 20 mg on the day of, and the day after each bortezomib administration. Patients showing clinical benefit were eligible to continue therapy as part of the stage 2 of the trial. In stage 2, panobinostat was given three times a week on weeks 1, 2, 4 and 5 of a 6-week cycle, whereas bortezomib was administered once a week on weeks 1, 2, 4 and 5, and dexamethasone was given the day of, and the day after bortezomib administration. Responses were observed in 19 out of 55 evaluable patients, including one near complete response (CR) and 18 PRs; the ORR was 34.5%. Median progression-free survival (PFS) was 5.4 months and the median OS was 17.5 months. The triple combination displayed manageable toxicities, with thrombocytopenia being the most common grade ¾ hemotological adverse event, see page 203, left col. last para bridging right col. first para. Lastly, Andreu-Vieyra et al. MM patients known to be refractory to anti-MM drugs, including the anthracycline doxorubicin, anthracenedione antineoplastic agent mitoxantrone, alkylating agent melphalan, glucocorticosteroid dexamethasone and bortezomib, see page 201, right col. last para. Alkylating agent, antineoplastic agent, and doxorubicin are chemotherapeutic agents. 
Andreu-Vieyra et al. teaches the combination of oral panobinostat and IV bortezomib was investigated in a phase Ib trial. Panobinostat was administered on Monday, Wednesday and Friday for 3 consecutive weeks and bortezomib was administered at 1.0 mg/m2 on days 1, 4, 8 and 11 of a 21-day cycle. In the dose escalation phase of the study, the MTD of panobinostat in combination with bortezomib was established at 20 mg, see page 203, left col, second para. While Andreu-Vieyra et al. does not specifically teaches a combination therapy comprising panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with bortezomib at a dose of 1.3 mg/m2 by injection and dexamethasone PO (orally) 20 mg daily. However, one would reasonably expect said combination to be effective for treating multiple myeloma because Andreu-Vieyra et al. teaches panobinostat has been shown to have cytotoxic effects on MM cell lines and tumor cells derived from MM patients known to be refractory to anti-MM drugs, including the anthracycline doxorubicin, anthracenedione antineoplastic agent mitoxantrone, alkylating agent melphalan, glucocorticosteroid dexamethasone and bortezomib, see page 201, right col. last para and also because Andreu-Vieyra et al. teaches a reduced dose of dexamethasone (20 mg) was administered to older patients (≥75 years old). Andreu-Vieyra et al. concludes that panobinostat is a potent new HDACi with a potential role for the treatment of MM. Current clinical data suggest that the Cumulative toxicity is still a main concern and it remains to be seen whether other panobinostat combinations are effective with acceptable tolerability profiles, see page 207, right col. First para.
Andreu-Vieyra et al. does not teach the patient has mild hepatic impairment for the 15 mg panobinostat wherein mild impairment is is bilirubin < lx the upper limit of the normal range ("ULN") and aspartate aminotransferase ("AST") >1xULN, or bilirubin >1.0 to 1.5x ULN and any amount of AST above ULN is present and moderate hepatic impairment for the 10 mg panobinostat wherein moderate hepatic impairment is bilirubin >1.5x to 3.0x ULN and any amount of AST above ULN is present. Additionally, Andreu-Vieyra et al. does not teach bortezomib at a dose of 0.7 mg/m2.
Grigorian et al. teaches in the complex world of cancer therapy, the administration of medications intentionally designed to be cytotoxic inevitably causes negative consequences. The liver is the primary site of metabolism for many of these drugs, and this liver-drug interaction must be accounted for while dosing chemotherapy, see Introduction Section. Grigorian et al. also teaches close liver function monitoring is advised for patients starting new chemotherapy regimen. It remains controversial how often liver testing should be performed and what constitutes liver dysfunction. The NCI in the “Common Toxicity Criteria for Adverse Events” has classified elevations of serum enzyme activities (alanine aminotransferase” (ALT), aspartate aminotransferase (AST), alkaline phosphatase (ALP), and γ-glutamyltransferase (GGT)) into mild (grade 1) if >ULN (upper limits of normal) to 2.5×ULN; moderate (grade 2) if >2.5 to 5×ULN; severe (grade 3) if >5 to 20×ULN; and life-threatening (grade 4) if >20×ULN; and with no Grigorian et al. teaches there is agreement on the need for does reduction for agent that are dependent upon liver metabolism for clearance from the circulation see page 95, third para. 
Standsfield et al. teaches like all therapeutic agents, appropriate dosing based on metabolism and clearance is important to maintain efficacy while avoiding toxicity. Hepatic impairment (HI) in multiple myeloma patients is rare but well described either due to disease or therapy-related factors. However, limited data are available on the appropriate use and dosing of the novel agent therapeutics in myeloma patients with HI (hepatic impairment), see abstract. Moreover, Standsfield et al. teaches case reports of bortezomib-induced hepatotoxicity in patients with multiple myeloma, see Table 4. Moreover, Standsfield et al. suggests a dose 0.7 mg/m2 of bortezomib in patient with moderate and severe HI results in comparable drug exposure to 1.3 mg/m2 in patient with normal hepatic function and patients with mild HI do not require a dose adjustment. Therefore, for patients with a bilirubin greater than 1.5 times the ULN, the starting dose of bortezomib should be reduced to 0.7 mg/m2. Dose cycle can be adjusted upward to 1 mg/m2 or downward to 0.5 mg/m2 based on tolerability, see page 506, first and second para. 
Slingerland et al. teaches this study demonstrated that exposure of panobinostat increases in patients with mild or moderate hepatic dysfunction, but without notable differences in safety. Therefore, patients with mild or moderate hepatic dysfunction could be safely treated with the same starting dose of panobinostat as patients with normal hepatic 
It would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by Andreu-Vieyra et al. that includes 5 mg, 10 mg, and 20 mg panobinostat to include patient has a mild hepatic impairment wherein  for the mild hepatic impairment bilirubin >1.0 to 1.5x ULN and patient that has moderate hepatic impairment wherein for the moderate hepatic impairment bilirubin >1.5x to 3.0x ULN and any amount of AST above ULN is present to give Applicant's claimed invention. It would have further been obvious to use a starting dose of 0.7 mg/m2 bortezomib in combination with the panobinostat to treat MM  in patient with moderate HI since HI is one of the complications of MM as taught by Stansfield et al. One would have been motivated by the fact that Grigorian et al. teaches close liver function monitoring is advised for patients starting new chemotherapy regimen and also teaches hepatotoxicity occurs frequently in an unpredictable or idiosyncratic fashion and various groups have produced liver toxicity classifications that lay out dose modification guidelines for various chemotherapeutic agents, and also because Standsfield et al. teaches there are some patient with MM that have Hepatic impairment (HI) see abstract, and lastly because Slingerland et al. .


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-21, 23-27, and 29-33 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-24 of U.S. Patent No.16/558,598 in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 and Standsfield et al. Future Oncol. 2015, Vol. 11, No. 3, Review, published online 12 Feb 2015, and Slingerland et al., Cancer Chemother Pharmacol (2014) 74:1089–1098 (cited in the IDS filed on 06/07/2019).
The claims of the copending application teach method of treating a human patient having multiple myeloma with panobinostat and a strong CYP3A inhibitor, comprising administering to the patient 10 mg of panobinostat or a pharmaceutically acceptable salt thereof, wherein the patient is co-administer a strong CYP3A inhibitor. The multiple myeloma is resistant or refractory to one or more prior treatments. The method further comprising 20 mg dexamethasone orally and 1.3 mg/mm bortezomib by injection. The claims of the copending application do not teach the parameters recited in the instant claims. However, in view of Grigorian and San-Miguel, a person of ordinary skill in the art would reasonably expect to arrive at the instant claims with the teachings of Grgorian et al., Standsfield et al., and Slingerland et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628